IN THE SUPREME COURT OF THE STATE OF DELAWARE

UNITEDHEALTH GROUP          §
INCORPORATED,               §                            No. 162, 2018
                            §
     Defendant Below,       §                            Court Below: Court of Chancery
     Appellant,             §                            of the State of Delaware
                            §
     v.                     §                            C.A. No. 2017-0681-TMR
                            §
AMALGAMATED BANK, as        §
TRUSTEE FOR LONGVIEW        §
LARGECAP 500 INDEX FUND,    §
THE LONGVIEW LARGECAP 500   §
INDEX VEBA FUND, THE        §
LONGVIEW QUANTITATIVE       §
LARGECAP FUND, THE LONGVIEW §
QUANT LARGECAP EQUITY-VEBA §
FUND, LV LARGECAP 1000      §
GROWTH INDEX FUND, THE      §
LONGVIEW BROAD MARKET 3000 §
INDEX FUND, CORAL SPRINGS   §
POLICE OFFICERS’ RETIREMENT §
PLAN and CENTRAL LABORERS   §
PENSION FUND,               §
                            §
     Plaintiff Below,       §
     Appellee.              §

                                   Submitted: October 24, 2018
                                   Decided:   October 26, 2018

Before STRINE, Chief Justice; VAUGHN and TRAYNOR, Justices.

                                           ORDER

         This 26th day of October 2018, we affirm the judgment of the Court of

Chancery on the basis of its opinion dated February 28, 2018.1 In affirming, we


1
    In re UnitedHealth Grp., Inc. Section 220 Litig., 2018 WL 1110849 (Del. Ch. Feb. 28, 2018).
confine ourselves to the record before the Court of Chancery and do not take into

account developments post-dating the Court of Chancery’s decision, as no party has

argued that the case is moot.

      NOW, THEREFORE, IT IS ORDERED that the judgment of the Court of

Chancery is hereby AFFIRMED.

                                     BY THE COURT:
                                     /s/ Leo E. Strine, Jr.
                                     Chief Justice




                                        2